Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1,2,17,18 are rejected under 35 U.S.C. 102(a) as being anticipated by Takada (2017/0218797).

Regarding claim 1: Takada discloses an oil passage switching valve (figure 3), suitable for a valve timing changing apparatus to switch an oil passage for supplying or discharging operating oil with respect to a retard chamber (11) and an advance chamber (12) to change a valve timing of an engine to a first angle position or a second angle 5position (figure 2), wherein the oil passage switching valve comprises: a valve body (50), opening or closing an oil passage of the operating oil; an urging spring (54), 

Regarding claim 2: Takada discloses the first angle position is a 15retard position (paragraph 0065), and the second angle position is an advance position (paragraph 0073).  

Regarding claim 17: Takada discloses a valve timing changing apparatus (3) of an engine that changes opening and closing timings of an intake valve or an exhaust valve driven by a camshaft (2), the valve timing changing 5apparatus comprising: a housing rotor (7), rotating on an axis of the camshaft (9); a vane rotor (9), rotating on the axis and cooperating with the housing rotor to define a retard chamber (11) and an advance chamber (12); a fastening bolt (50), integrally fastening the vane rotor to the camshaft; and 10an oil passage switching valve (figure 3), switching an oil passage that supplies or discharges operating oil with respect to the retard chamber and the advance chamber, wherein the oil passage switching valve is the oil passage switching valve as claimed in claim 1 (figures 2,3).  
.

Allowable Subject Matter
Claims 3-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZELALEM ESHETE whose telephone number is (571)272-4860. The examiner can normally be reached Monday - Friday 8 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon C Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ZELALEM ESHETE/           Primary Examiner, Art Unit 3746